IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                                     No. 06-11013                             September 7, 2007
                                   Summary Calendar
                                                                           Charles R. Fulbruge III
                                                                                   Clerk
UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

SHILOH STARK

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:06-CR-49-ALL


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
       Shiloh Stark appeals the 235-month prison sentence that was imposed
following his conviction for one charge of transporting child pornography and one
charge of possessing child pornography. Stark argues that his sentence is
unreasonable under United States v. Booker, 543 U.S. 220 (2005), because the
district court failed to give due consideration to the sentencing factors outlined
in 18 U.S.C. § 3553 and did not give sufficient reasons for its choice of sentence.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-11013

Stark also challenges this court’s application of a rebuttable presumption of
reasonableness to a sentence that falls within the defendant’s guidelines range.
      These arguments lack merit. The record shows that the district court gave
adequate, proper reasons for its choice of a sentence within the pertinent
guidelines range. See United States v. Nikonova, 480 F.3d 371, 376 (5th Cir.
2007), petition for cert. filed (May 21, 2007) (06-11834); United States v. Mares,
402 F.3d 511, 518-19 (5th Cir. 2005). Stark’s challenge to the presumption of
reasonableness is unavailing. See Rita v. United States, 127 S. Ct. 2456, 2462
(2007); United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). Stark’s
argument that the district court erred by increasing his offense level under
U.S.S.G. § 2G2.2(b)(4) is, as he concedes, foreclosed by this court’s jurisprudence.
See United States v. Lyckman, 235 F.3d 234, 240 (5th Cir. 2000); United States
v. Ruiz, 180 F.3d 675, 676 (5th Cir. 1999).
      Stark has shown no error in the judgment of the district court.
Consequently, the Government’s motion for summary affirmance is GRANTED,
the Government’s motion for an extension of time to file a brief is DENIED, and
the judgment of the district court is AFFIRMED.




                                         2